Exhibit 10.5

 

Key Employee

Grant No.: XX-    -RS-1

 

ROYAL GOLD, INC.

2004 OMNIBUS LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Royal Gold, Inc., a Delaware corporation (the “Company”), hereby grants shares
of its common stock, $.01 par value, (the “Stock”) to the Grantee named below,
subject to the restrictions and vesting conditions set forth in the attachment. 
Additional terms and conditions of the grant are set forth in this cover sheet,
in the attachment and in the Company’s 2004 Omnibus Long-Term Incentive Plan
(the “Plan”).

 

Grant Date:

 

 

 

Name of Grantee:

 

 

 

Grantee’s Social Insurance Number:

 

 

 

Number of Shares of Stock Covered by Grant:

 

 

 

Purchase Price per Share of Stock:

Par value, paid by services previously rendered

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
available upon request to the Secretary.  You acknowledge that you have
carefully reviewed the Plan, and agree that the Plan will control in the event
any provision of this Agreement should appear to be inconsistent.

 

Grantee:

 

 

 

(Signature)

 

 

 

 

Company:

 

 

 

(Signature)

 

 

 

 

Title:

 

 

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

 

Grant No.: XX-   -RS-1

 

[g188791koi001.gif]ROYAL GOLD, INC.

2004 OMNIBUS LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Restricted Stock/ Nontransferability

 

This grant is an award of restricted Stock (“Restricted Stock”) in the number of
shares set forth on the cover sheet. The per share purchase price of par value
has been satisfied by your prior service to the Company. The grant is subject to
the vesting conditions described below. To the extent not yet vested, your
Restricted Stock may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Restricted Stock be made
subject to execution, attachment or similar process.

 

 

 

Issuance and Vesting

 

The Company will issue your Restricted Stock in your name as of the Grant Date.

 

 

 

 

 

Your right to the Stock under this Restricted Stock Grant vests as to one-third
(1/3) of the total number of shares covered by this grant, as shown on the cover
sheet, on each of the third, fourth and fifth anniversaries of the Grant Date
(each a “Vesting Date”), provided you then continue in Service. If any of the
Vesting Dates occurs during a period in which you are (i) subject to a lock-up
agreement restricting your ability to sell shares of Stock in the open market or
(ii) restricted from selling shares of Stock in the open market because you are
not then eligible to sell under the Company’s insider trading plan or similar
plan as then in effect (whether because a trading window is not open or you are
otherwise restricted from trading), vesting in such shares of Stock will be
delayed until the earlier of (A) the first date on which you are no longer
prohibited from selling shares of Stock due to a lock-up agreement or insider
trading or similar plan restriction applicable to you or (B) either the date of
your involuntary termination of your Service by the Company or a Subsidiary,
your death or your Disability (the earlier of the dates in clause (A) and
(B) shall be the “Deferred Vesting Date”), and provided, further, that you have
been continuously in Service to the Company or a Subsidiary from the Grant Date
until the Deferred Vesting Date.

 

 

 

 

 

If the Deferred Vesting Date is determined pursuant to clause (B) above, you are
prohibited from selling shares of Stock due to a lock-up agreement or insider
trading or similar plan restriction applicable to you on the Deferred Vesting
Date and you meet the continuous Service requirements, then, to the extent
legally permitted under the General Corporation Law of the State of Delaware and
other applicable law, you may elect to satisfy any obligations to pay any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to the vesting of or other lapse of restrictions applicable to such an
Award, in whole or in part, (x) by causing the Company or its Affiliate to
withhold shares of Stock otherwise issuable to you or (y) by delivering to the
Company or its Affiliate shares of Stock already owned by you. The shares of
Stock so delivered or withheld shall have an aggregate Fair Market Value equal
to such withholding obligations. In no case shall the shares withheld or
delivered exceed the minimum required Federal, state, and FICA statutory
withholding rates. The Fair Market Value of the shares of Stock used to satisfy
such withholding obligation shall be determined by the Company or its Affiliate
as of the date that the amount of tax to be withheld is to be determined. If you
make an election pursuant to this paragraph, you may satisfy your withholding
obligation only with shares of Stock that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.

 

 

 

 

 

Notwithstanding the foregoing vesting schedule, if you incur an involuntary
discharge by the Company for reasons other than Cause (as defined in the Plan),
at any time after you have provided fifteen (15) years of Service to the
Company, you shall be one hundred percent (100%) vested in the Restricted Stock
as of the date of such termination of Service.

 

 

 

 

 

Notwithstanding the foregoing vesting schedule, if (A) you incur an Involuntary
Termination (as defined below), and (B) such termination does not occur within
the period beginning ninety (90) days prior to and ending two (2) years after
the occurrence of a Corporate

 

--------------------------------------------------------------------------------


 

 

 

Transaction, then, you will be vested as of the date of your termination in a
prorated portion of the shares of Restricted Stock subject to this Agreement
calculated by dividing (x) the number of days that you have remained in the
Service of the Company between the Grant Date and the termination date, by
(y) the number of days required for you to fully vest in this grant of
Restricted Stock as set forth in the section entitled “Issuance and Vesting”
above. The resulting aggregate number of vested shares will be rounded to the
nearest whole number, and you may not vest in more than the number of shares set
forth on the cover sheet.

 

 

 

 

 

Notwithstanding the foregoing vesting schedule, if (A) you incur an Involuntary
Termination, and (B) such termination occurs within the period beginning ninety
(90) days prior to and ending two (2) years after the occurrence of a Corporate
Transaction, then, you will be one hundred percent (100%) vested in the
Restricted Stock set forth on the cover sheet as of the date of your
termination.

 

 

 

 

 

For this purpose, Involuntary Termination means a termination of your Service by
reason of:

 

 

 

 

 

(a)                                 your involuntary discharge by the Company
for reasons other than Cause (as defined in the Plan); or

 

 

 

 

 

(b)                                 your voluntary resignation from the Company
following (i) a material adverse change in your title or responsibilities with
the Company, (ii) a material reduction in your base salary or (iii) receipt of
notice that your principal workplace will be relocated by more than 50 miles.

 

 

 

 

 

The Compensation, Nominating and Governance Committee shall determine if you
have incurred an Involuntary Termination and whether or not such Involuntary
Termination was in connection with a Corporate Transaction. Any such
determinations shall be made in the sole discretion of the Committee.

 

 

 

 

 

The resulting aggregate number of vested shares will be rounded to the nearest
whole number, and you cannot vest in more than the number of shares covered by
this grant.

 

 

 

Forfeiture of Unvested Stock

 

In the event that your Service terminates for any reason, unless otherwise
provided in an applicable written employment agreement entered into in the
future between you and the Company or an Affiliate, if any, and except as
provided above in the section entitled “Issuance and Vesting,” you will forfeit
to the Company all of the shares of Restricted Stock subject to this grant that
have not yet vested.

 

 

 

Escrow

 

The certificates for the Restricted Stock shall be deposited in escrow with the
Secretary of the Company to be held in accordance with the provisions of this
paragraph. Each deposited certificate shall be accompanied by a duly executed
Assignment Separate from Certificate in the form attached hereto as Exhibit A.
The deposited certificates shall remain in escrow until such time or times as
the certificates are to be released or otherwise surrendered for cancellation as
discussed below. Upon delivery of the certificates to the Company, you shall be
issued an instrument of deposit acknowledging the number of shares of Restricted
Stock delivered in escrow to the Secretary of the Company.

 

 

 

 

 

All regular cash dividends on the Restricted Stock (or other securities at the
time held in escrow) shall be paid directly to you and shall not be held in
escrow. However, in the event of any stock dividend, stock split,
recapitalization or other change affecting the Company’s outstanding common
stock as a class effected without receipt of consideration or in the event of a
stock split, a stock dividend or a similar change in the Company Stock, any new,
substituted or additional securities or other property which is by reason of
such transaction distributed with respect to the Restricted Stock shall be
immediately delivered to the Secretary of the Company to be held in escrow
hereunder, but only to the extent the Restricted Stock is at the time subject to
the escrow requirements hereof.

 

 

 

 

 

The shares of Restricted Stock held in escrow hereunder shall be subject to the
following terms and conditions relating to their release from escrow or their
surrender to the Company

 

2

--------------------------------------------------------------------------------


 

 

 

for repurchase and cancellation:

 

 

 

 

 

·                                          As your interest in the shares vests
as described above, the certificates for such vested shares shall be released
from escrow and delivered to you, at your request, within thirty (30) days
following each vesting date.

 

 

 

 

 

·                                          Upon termination of your Service, any
escrowed shares in which you are at the time vested shall be promptly released
from escrow.

 

 

 

 

 

·                                          Should the Company exercise its
rights to cause a forfeiture with respect to any unvested shares (as described
below in the section entitled “Forfeiture of Rights”) held at the time in escrow
hereunder, then the escrowed certificates for such unvested shares shall be
surrendered to the Company for cancellation, and you shall have no further
rights with respect to such shares of Restricted Stock.

 

 

 

 

 

·                                          Should the Company elect not to
exercise its right to cause a forfeiture with respect to any shares (as
described below in the section entitled “Forfeiture of Rights”) held at the time
in escrow hereunder, then the escrowed certificates for such shares shall be
surrendered to you.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of Restricted Stock acquired under this grant. In the event that
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of shares arising from
this grant, the Company shall have the right to: (i) require such payments from
you; (ii) withhold such amounts from other payments due to you from the Company
or any Affiliate; or (iii) cause an immediate forfeiture of shares of Restricted
Stock granted pursuant to this Agreement in an amount equal to the withholding
or other taxes due.

 

 

 

Section 83(b) Election

 

Under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
the difference between the purchase price paid for the shares of Restricted
Stock and their fair market value on the date any forfeiture restrictions
applicable to such shares lapse will be reportable as ordinary income at that
time. For this purpose, “forfeiture restrictions” include the Company’s
Repurchase Right or forfeiture as to unvested Restricted Stock described above.
You may elect to be taxed at the time the shares are acquired, rather than when
such shares cease to be subject to such forfeiture restrictions, by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days after the Grant Date. You will have to make a tax
payment to the extent the purchase price is less than the fair market value of
the shares on the Grant Date. No tax payment will have to be made to the extent
the purchase price is at least equal to the fair market value of the shares on
the Grant Date. The form for making this election is attached as Exhibit B
hereto. Failure to make this filing within the thirty (30) day period will
result in the recognition of ordinary income by you (in the event the fair
market value of the shares as of the vesting date exceeds the purchase price) as
the forfeiture restrictions lapse.

 

 

 

 

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.

 

 

 

Retention Rights

 

This Agreement does not give you the right to be retained by the Company (or any
Parent, Subsidiaries or Affiliates) in any capacity. The Company (and any
Parent, Subsidiaries or Affiliates) reserves the right to terminate your Service
at any time and for any reason.

 

 

 

Shareholder Rights

 

You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. Any distributions you receive as a result of any
stock split, stock dividend, and subject to the same conditions and restrictions
applicable thereto. The Company may in its

 

3

--------------------------------------------------------------------------------


 

 

 

sole discretion require any dividends paid on the Restricted Stock to be
reinvested in shares of Stock, which the Company may in its sole discretion deem
to be a part of the shares of Restricted Stock and subject to the same
conditions and restrictions applicable thereto. Except as described in the Plan,
no adjustments are made for dividends or other rights if the applicable record
date occurs before your stock certificate is issued.

 

 

 

Forfeiture of Rights

 

If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to: (i) a forfeiture of any outstanding unvested Restricted Stock, and (ii) with
respect to the period commencing twelve (12) months prior to your termination of
Service with the Company (A) a forfeiture of any proceeds received upon a sale
of shares acquired by you upon vesting of shares of Restricted Stock or (B) a
forfeiture of any shares of Stock acquired by you upon vesting of the Restricted
Stock. Unless otherwise specified in a written employment or other agreement to
be entered into in the future between the Company and you, if any, you take
actions in competition with the Company if you directly or indirectly, own,
manage, operate, join or control, or participate in the ownership, management,
operation or control of, or are a proprietor, director, officer, stockholder,
member, partner or an employee or agent of, or a consultant to any business,
firm, corporation, partnership or other entity that is in the business of
creating, financing, acquiring, investing in and managing precious metal
royalties, precious metal streams and similar interests. Under the prior
sentence, ownership of less than 1% of the securities of a public company shall
not be treated as an action in competition with the Company.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Company Stock, the number of shares covered by this grant may be adjusted (and
rounded down to the nearest whole number) pursuant to the Plan. Your Restricted
Stock shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.

 

 

 

Legends

 

All certificates representing the Restricted Stock issued in connection with
this grant shall, where applicable, have endorsed thereon the following legends:

 

 

 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

 

 

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.

 

 

 

Other Agreements

 

You agree, as a condition of this grant of Restricted Stock, that you will
execute such document(s) as necessary to become a party to any shareholder
agreement or voting trust as the Company may require.

 

By signing the cover sheet of this Agreement, you acknowledge that you have
received, read and understand the Plan and this Agreement, and agree to abide by
and be bound by their terms and conditions.

 

4

--------------------------------------------------------------------------------


 

 

Grant No.: XX-   -RS-1

 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                        hereby sells, assigns and transfers
unto Royal Gold, Inc., a Delaware corporation (the “Company”),
                     (                      ) shares of common stock of the
Company represented by Certificate No.     herewith and does hereby irrevocable
constitute and appoint                                           the Secretary
to transfer the said stock on the books of the Company with full power of
substitution in the premises.

 

Dated:            , 20  

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Spouse Consent (if applicable)

 

                                             (Purchaser’s spouse) indicates by
the execution of this Assignment his or her consent to be bound by the terms
herein as to his or her interests, whether as community property or otherwise,
if any, in the shares of common stock of the Company.

 

 

 

 

 

 

 

 

Signature

 

 

INSTRUCTIONS:  PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE. 
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO EXERCISE ITS
“REPURCHASE OPTION” SET FORTH IN THE AGREEMENT WITHOUT REQUIRING ADDITIONAL
SIGNATURES ON THE PART OF PURCHASER.

 

--------------------------------------------------------------------------------


 

 

Grant No.: XX-   -RS-1

 

EXHIBIT B

 

ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.

 

The name, address and social security number of the undersigned:

 

 

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Social Security No. :

                                           

 

 

 

 

2.

 

Description of property with respect to which the election is being made:

 

 

 

 

 

                                      shares of common stock, par value $.01 per
share, Royal Gold, Inc., a Delaware corporation, (the “Company”).

 

 

 

3.

 

The date on which the property was transferred is                    ,
20         .

 

 

 

4.

 

The taxable year to which this election relates is calendar year 20      .

 

 

 

5.

 

Nature of restrictions to which the property is subject:

 

 

 

 

 

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.

 

 

 

6.

 

The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $              per share, for a
total of $              .

 

 

 

7.

 

The amount paid by taxpayer for the property was $               .

 

 

 

8.

 

A copy of this statement has been furnished to the Company.

 

Dated:              , 20

 

 

 

 

Taxpayer’s Signature

 

 

 

 

 

Taxpayer’s Printed Name

 

--------------------------------------------------------------------------------